Citation Nr: 1756372	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-00 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 20 percent for a lumbar spine sprain (lumbar spine disability) for the period prior to March 22, 2011.

2.  Entitlement to an increased evaluation in excess of 20 percent for the lumbar spine disability for the period from March 22, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Ragheb, Counsel


INTRODUCTION

The Veteran served on active duty from June 2004 to August 2007.  This appeal is before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In November 2016, the Veteran provided testimony at a videoconference Board hearing before undersigned Veterans Law Judge (VLJ); a transcript of the hearing is of record.

In this decision, the Board will only consider the lumbar spine rating period prior to March 22, 2011.  The remaining period is being remanded for the reasons discussed below.

The issue of entitlement to an increased rating for the lumbar spine disability for the period from March 22, 2011 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the rating period prior to March 22, 2011, the Veteran's lumbar spine disability was not productive of incapacitating episodes, ankylosis, forward flexion of 30 degrees or less, or the functional equivalent thereof.

2.  For the rating period prior to March 22, 2011, the Veteran had no neurologic abnormalities associated with the lumbar spine disability other than right lower extremity radiculopathy which is already separately rated. 


CONCLUSION OF LAW

For the rating period prior to March 22, 2011, the criteria for an evaluation in excess of 20 percent for a lumbar spine sprain are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5010-5239 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Required notice was provided by letter dated February 2010.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service and VA medical records have been obtained.  The Veteran was afforded two VA examinations of the lumbar spine during the period of the claim decided herein.  Taken together, these examinations and associated reports are adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



Lumbar Spine Disability Rating Prior to March 22, 2011

The Veteran seeks an evaluation in excess of 20 percent for the service-connected lumbar spine disability.

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

When assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran is currently in receipt of a 20 percent disability rating for his service-connected lumbar spine disability under 38 C.F.R. § 4.71a, DC 5010-5239.  IVDS is evaluated either upon application of the General Rating Formula for Diseases and Injuries of the Spine ("General Formula"), or as intervertebral disc syndrome (IVDS) under the Formula for Rating IVDS Based on Incapacitating Episodes ("IVDS Formula"), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  See VBA Training Letter 02-04 (October 24, 2002). 

Under the General Formula, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  The next higher rating of 40 percent is assignable for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Also under the General Formula, any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code. 

Under the IVDS Formula, ratings are based on evidence of incapacitating episodes, defined as periods of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  The Veteran is currently in receipt of a rating of 20 percent.  The next higher rating of 40 percent is warranted for incapacitating episodes of at least 4 weeks but less than 6 weeks during the past 12 months, and a rating of 60 percent is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Degenerative arthritis is alternatively rated on the basis of limitation of motion of the specific joint involved under 38 C.F.R. § 4.71a, DC 5003.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint. In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  Since some limitation of motion is noted, and the Veteran is already in receipt of a 20 percent rating based on limitation of motion, these criteria are not applicable in granting the Veteran a higher evaluation.

VA treatment records during this period show complaints of low back pain. 

The Veteran underwent a VA examination in May 2010.  He reported moderate pain, stiffness, muscle spasms, weakness, numbness, and decreased range of motion, but denied fatigue, paresthesia, bowel problems, erectile dysfunction, and bladder problems.  The Veteran reported flare-ups of pain which he claimed resulted in inability to bend.  He also reported that limitation on prolonged walking, and denied any incapacitation as a result of the lumbar spine disability during the previous 12 months.  Upon examination, the VA examiner found no evidence of radiating pain on movement, muscle spasm, tenderness, guarding, or weakness, and noted that muscle tone was normal.  The VA examiner assessed that the Veteran had no ankylosis of the thoracolumbar spine.  The VA examiner recorded lumbar spine forward flexion of 60 degrees, extension to 30 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right rotation to 30 degrees, left rotation to 30 degrees, to include after repetitive use testing.  The VA examiner noted that spine joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Inspection of the spine revealed normal head position with symmetry in appearance, and symmetry of spinal motion with normal curves of the spine.  X-ray findings were within normal limits.  

The Veteran underwent another VA examination in March 2011, which showed similar complaints and clinical findings, except that forward flexion of the lumbar spine was recorded at 90 degrees, to include after repetitive use testing.  The VA examiner noted that spine joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  

The Board finds that a rating in excess of 20 percent is not warranted for the Veteran's lumbar spine disability for the period prior to March 22, 2011.  Higher ratings are available for forward flexion limited to 30 degrees or less, ankylosis, incapacitating episodes, or the functional equivalent thereof.   The evidence weighs against such manifestations.  There is no evidence in the record of ankylosis or incapacitating episodes.  VA examinations during this period show that the Veteran denied any incapacitation, and the VA examiners assessed no ankylosis of the thoracolumbar spine.  As to forward flexion, at no point during this period did the Veteran have forward flexion of the lumbar spine limited to 30 degrees.  The two VA examinations during this period show that the Veteran's forward flexion was measured at 60 degrees and 90 degrees, to include as due to pain and other orthopedic Deluca factors.  Similarly, the Veteran has not exhibited the functional equivalent of the criteria for a higher rating.  DeLuca, 8 Vet. App. at 204-07.  

Furthermore, neurologic abnormalities associated with the lumbar spine disability have already been separately rated based on right lower extremity radiculopathy.  See August 2011 rating decision.  The Veteran has also denied other neurologic abnormalities such as bladder or bowel involvement.  Accordingly, a higher rating based upon such neurologic abnormalities is not warranted.

For these reasons, the Board finds that that the preponderance of the evidence is against a finding that the lumbar spine disability has more closely approximated the criteria for an evaluation in excess of 20 percent throughout the rating period prior to March 22, 2011.  See 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a; DeLuca, 8 Vet. App. at 206-07. 

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his lumbar spine disability is more severe than is reflected by the assigned schedular rating.  As explained above in denying a higher rating, the criteria for a higher schedular rating were considered, and contemplate all of the Veteran's lumbar spine disability symptoms and resulting functional impairment.  In view of the circumstances, the Board finds that the rating schedule is adequate, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

For the period prior to March 22, 2011, an evaluation in excess of 20 percent for a lumbar spine sprain is denied.


REMAND

Lumbar Spine Disability Rating from March 22, 2011

As noted above, the Veteran seeks a higher evaluation in excess of 20 percent for the lumbar spine disability.  During the November 2016 Board hearing, the Veteran reported that he underwent a VA examination in 2014; however, a report of this VA examination is not of record.  During the Board hearing, the Veteran's representative also indicated that he was unable to locate the 2014 VA examination report.  The record reflects that the RO made a request for a VA thoracolumbar spine examination on July 24, 2014.  See July 24, 2014 VA Form 21-2507a.  However, it is unclear if the examination was actually held.  Accordingly, upon remand, the 2014 examination report should be associated with the record, if such examination was held.  If an examination of the lumbar spine was not held in 2014, or if the AOJ is unable to locate the 2014 examination report, the Veteran should be scheduled for a new examination. 

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should ascertain if the Veteran underwent a VA examination of the lumbar spine in 2014.  If an examination was held, the examination report should be associated with the record.

2.  If a VA examination of the lumbar spine was not conducted in 2014, or if the AOJ is unable to obtain the report of such examination, schedule the appropriate VA examination for the purpose of evaluating the current level of severity of the service-connected lumbar spine disability.  

3.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


